PER CURIAM:
Wanda Sirko appeals the district court’s order granting summary judgment in favor of the defendant, Town Council of Centreville, on the underlying wrongful death action. Sirko’s complaint alleged that the Town of Centreville was responsible for the death of her father, who was killed in an automobile accident by a driver eluding a police chase. We have reviewed the record on appeal as well as the parties’ briefs and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sirko v. Town Council of Centreville, No. 1:09-cv-00552JFM, 2010 WL 3463879 (D.Md. Sept. 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.